Title: Thomas Jefferson to Frederick C. Schaeffer, 7 January 1820
From: Jefferson, Thomas
To: Schaeffer, Frederick C.


					
						Sir
						
							Monticello
							Jan. 7. 
								20.
						
					
					I have duly recieved your favor of Dec. 30. with a pamphlet on pauperism, and a request of my opinion on the subject. but the state of my health is such, as well as the injunctions of my physician as to oblige me to withdraw from the labors of the writing table, to which I am no longer equal. the evil of pauperism is great, and growing pari passu with our great cities, to which all the dissipated flock to indulge their propensities. in the country we know little of it, and are therefore little qualified to propose the remedy. this as well as the disease will, I am sure, be better best understood by those to whom they are familiar; and I have no doubt that the conclusions of your committee are founded in that wisdom which experience alone can give. unable myself to aid them with any new light on the subject, they have still my best wishes for success; and with my thanks for the kind communication of the their pamphlet, I pray you to accept assurances of my high respect
					
						
							Th: Jefferson
						
					
				